Title: From Thomas Jefferson to Robert Williams, 4 December 1807
From: Jefferson, Thomas
To: Williams, Robert


                        
                            Sir
                            
                            Washington Dec. 4. 07.
                        
                        The bearer hereof mr Thomas T. Jones is the son of a particular friend & school fellow of mine, Dr. Walter
                            Jones, now a member of Congress from Virginia. mr T. T. Jones has resided for some time in my neighborhood; he is a
                            lawyer by profession, well educated, of fine genius, honest & honorable under all circumstances. proposing to establish
                            himself in the Misipi territory, I take the liberty of recommending him to your civilities & good offices,
                            persuaded that you will find in him an amiable addition to the society of your place. I avail myself of the occasion by
                            him of tendering you my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    